[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               December 22, 2006
                               No. 06-12961                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A70-683-237 & A70-683-239

ANTONINA VOLKOVA,
SERGUEI BOURDOV,

                                                                     Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.
                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 22, 2006)

Before BIRCH, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Lead petitioner, Antonina Volkova, a native and citizen of Russia, petitions

this court for review of the final order of the Board of Immigration Appeals
(“BIA”) denying her motion to reconsider, or to reopen, the denial of her motion to

remand her case to the immigration judge (“IJ”) for reconsideration of her 1994

application for asylum and withholding of removal in light of changed country

conditions.      We review the BIA’s denial of a motion to reopen for abuse of

discretion. Lonyem v. U.S. Att’y Gen., 352 F.3d 1338, 1340 (11th Cir. 2003). We

review the BIA’s denial of a motion to reopen for abuse of discretion. Lonyem v.

U.S. Att’y Gen., 352 F.3d 1338, 1340 (11th Cir. 2003).1 After careful review, we

deny, in part, the petition for review and dismiss it in part.2

       In 1994, Volkova and her husband unsuccessfully applied for asylum and

withholding of removal, alleging past persecution and a fear of future persecution,

both based on her Baptist faith, Russian nationality, race, and membership in a



       1
         To the extent the BIA treated Volkova’s motion as a motion for reconsideration, we
discern no abuse of discretion. See Assa'ad v. U.S. Atty. Gen., 332 F.3d 1321, 1340-41 (11th
Cir. 2003) (reviewing BIA’s denial of motion for reconsideration for abuse of discretion).
       2
            Volkova also seeks review of the BIA’s underlying final order of removal denying her
asylum, withholding of removal, and CAT relief, and denying her motion to remand to the IJ. The
BIA entered this order on January 9, 2006. Pursuant to our “obligat[ion] to inquire into
subject-matter jurisdiction sua sponte whenever it may be lacking[,]” we conclude we lack
jurisdiction to review the January 9, 2006 order. See Cadet v. Bulger, 377 F.3d 1173, 1179 (11th
Cir. 2004) (quotation omitted). We have jurisdiction over a “final order of removal,” so long as the
petition for review is filed within 30 days. 8 U.S.C. § 1252(a)(1), (b)(1). The Supreme Court has
held that this statutory time limit is “mandatory and jurisdictional” and is “not subject to equitable
tolling.” Stone v. INS, 514 U.S. 386, 405 (1995) (construing the former 90-day period for filing a
petition for review under 8 U.S.C. § 1105a(a)). Moreover, the Supreme Court has further held that
“the filing of [a] reconsideration motion does not toll the time to petition for review.” See Stone,
514 U.S. at 395. Because the instant petition for review was not filed within 30 days of the BIA’s
January 9, 2006 final order of removal, we lack jurisdiction and must DISMISS Volkova’s petition
as to that order.
                                                  2
particular social group comprised of non-Chechnens who have lived in Chechnya

and are therefore subject to discrimination by Russians.        On June 4, 2001,

following the enactment of new legislation regarding applications for adjustment

of status, Volkova moved to reopen her asylum case, in order to seek readjustment

of status under the new legislation. The BIA granted the motion to reopen and

remanded the matter to the IJ for further consideration of Volkova’s eligibility for

adjustment of status. During the course of her adjustment-of-status proceedings,

Volkova also moved the IJ to reconsider her application for asylum and

withholding of removal, based on her fear of future persecution if she returned to

Russia, particularly in light of the intervening enactment of Russia’s Law on

Religion in 1997. The IJ denied the motion and determined Volkova was not

eligible for adjustment of status.

      Volkova appealed to the BIA, which construed her appeal as both an appeal

from the denial of adjustment of status and a new motion to remand to the IJ based

on changed country circumstances. On January 9, 2006, the BIA affirmed the IJ’s

denial of adjustment of status and denied Volkova’s motion to remand, finding that

Volkova had neither established prima facie eligibility for asylum, nor

demonstrated “changed circumstances,” within the meaning of 8 C.F.R. §

1208.4(a)(4). Volkova moved for reconsideration, attaching an affidavit outlining

her asylum claim and a statement from a professor describing the worsening
                                         3
conditions in Russia. On April 27, 2006, the BIA denied the motion to reconsider,

which it interpreted in part as a motion to reopen, reiterating its previous reasoning.

On May 24, 2006, Volkova filed the instant petition for review.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is any person who is

unwilling to return to her home country or to avail himself of that country’s

protection “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001); 8 C.F.R. §

208.13(a).   The applicant satisfies this burden by showing, with specific and

credible evidence: (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that her statutorily listed factor will cause future

persecution. Al Najjar, 257 F.3d at 1287; 8 C.F.R. § 208.13(a), (b). In the motion

to reopen that forms the basis of this appeal, Volkova’s argument went primarily to

the latter ground, a “well-founded fear” of future persecution.         “To establish

eligibility for asylum based on a well-founded fear of future persecution, the
                                           4
applicant must prove (1) a ‘subjectively genuine and objectively reasonable’ fear

of persecution, that is (2) on account of a protected ground.” Silva v. U.S. Att’y

Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (citations omitted).

      A petitioner may file a motion to reopen where there is new evidence that is

material and was not available and could not have been discovered or presented at

the removal hearing.       See 8 C.F.R. §§ 1003.2(c)(1), 1003.23(b)(3).            The

regulations provide that a motion to reopen “shall not be granted unless it appears

to the Board that evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former hearing.” 8 C.F.R.

§ 1003.2(c)(1); see also See Al Najjar, 257 F.3d at 1302 (11th Cir. 2001)

(recognizing that there are at least three independent grounds on which the BIA

may deny a motion to reopen: “(1) failure to establish a prima facie case; (2)

failure to introduce evidence that was material and previously unavailable; and (3)

a determination that despite the alien’s statutory eligibility for relief, he or she is

not entitled to a favorable exercise of discretion.”).

      Here, Volkova’s evidence primarily consisted of news articles about the

activities of extremist nationalist groups in Russia and the government’s treatment

of evangelical groups. Volkova argued that the 1997 enactment of the Law on

Religion had resulted in the persecution of evangelical churches, and that she, as a

Baptist, would face this persecution if she returned to Russia. As in her initial
                                            5
asylum proceedings, she did not produce sufficient evidence that the generalized

treatment of evangelical groups meant that she would be singled out for

mistreatment and persecuted, within the meaning of the INA. Cf. Al Najjar, 257
F.3d at 1287 (to demonstrate a well-founded fear of persecution, an alien must

“present specific, detailed facts showing a good reason to fear that he or she will be

singled out for persecution” (quotation omitted)).        We discern no abuse of

discretion in the BIA’s conclusion that Volkova’s evidence of “changed

circumstances”    did   not   materially   affect   Volkova’s    asylum    eligibility.

Accordingly, we deny Volkova’s petition with respect to the BIA’s April 27, 2006,

decision.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           6